department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number wta-n-124317-01 cc pa apjp b1 release date uil memorandum for area_counsel small_business self-employed area cc sb bos from pamela wilson fuller senior technician reviewer branch administrative provisions and judicial practice subject significant service_center advice in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this memorandum is in response to your undated request for significant service_center advice concerning offsets to federal debts under sec_6402 of the internal_revenue_code issue whether the internal_revenue_service has the authority to bypass the other outstanding federal debt in this case and refund the overpayment directly to the taxpayer conclusions the internal_revenue_service has no authority to bypass the other outstanding federal debt in this case facts the internal_revenue_service service levied on the taxpayer’s wages the service later agreed that the levy was in error instead of refunding the overpayment directly to the taxpayer the service offset the overpayment against a debt that the taxpayer owed to another federal_agency internal_revenue_manual irm provision d states that a debtor master_file dmf or treasury offset program top offset may not be reversed if the offset resulted from an over-collected or erroneously collected levy unless the service levied another taxpayer’s account law and analysis wta-n-124317-01 sec_6402 of the internal_revenue_code code provides that the internal_revenue_service may credit in the case of an overpayment the amount of the overpayment and any interest allowed on the overpayment against any liability in respect of the internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person from this language stems the service’s discretionary authority to offset overpayments against other outstanding tax_liabilities at issue in this case however is whether the service has the same discretionary authority over offsets under sec_6402 in general sec_6402 provides that upon receiving notice form any federal_agency that a named person owes a past- due legally enforceable debt the secretary shall a reduce the amount of any overpayment payable to such person by the amount of such debt b pay the amount by which such overpayment is reduced under subparagraph a to such agency and c notify the person making such overpayment that such overpayment has been reduced by an amount necessary to satisfy such debt of significant importance is the fact that the statute uses the word shall the supreme court has found in numerous cases that the use of the word shall leaves no room for the exercise of discretion because sec_6402 uses the word shall when referring to sec_6402 the service has no authority to exercise discretion when offsetting an overpayment against outstanding federal debt ie the offset is mandatory accordingly the service must offset an overpayment against an outstanding federal debt to another federal_agency before it issues a refund to a taxpayer if the taxpayer’s overpayment exceeds the amount due under sec_6402 the balance may be refunded to the taxpayer for the reason above internal_revenue_manual irm provision d is not incorrect please call if you have any questions 1for example in 458_us_564 the supreme court held the statutory language shall pay to the seaman a sum equal to two days’ pay for each day during which payment is delayed left no room for the exercise of discretion in determining whether to make payment or in determining the period of days by which the payment is to be calculated emphasis added 2assuming taxpayer’s overpayment is not also subject_to offset under sec_6402 or sec_6402 of the code
